Per Curiam.

The judgment and order dismissing plaintiffs’ amended complaint as to defendant Berman should be unanimously reversed on the law, with $10 costs to plaintiffs as against that defendant, and motion denied. Appeal from order granting motion of defendants Walter and Matilda Roell to dismiss the amended complaint for failure to state facts sufficient to constitute a cause of action against them, dismissed, without costs. No judgment was entered on that order which itself is not appealable. (Nassau County District Court Act, § 190; L. 1939, ch. 274, as amd.) The amended complaint alleges a sufficient cause of action against defendant Berman.
Pette, Hart and Di Giovanna, JJ., concur.
Judgment and order reversed, etc.